Case: 11-20188     Document: 00511680127         Page: 1     Date Filed: 11/30/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        November 30, 2011
                                     No. 11-20188
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

TOMMY ALEXANDER, SR.,

                                                  Defendant-Appellant


                   Appeals from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:89-CR-331-1


Before KING, JOLLY, and GRAVES, Circuit Judges.
PER CURIAM:*
        Tommy Alexander, Sr., federal prisoner # 07193-035, appeals the dismissal
of a “Petition and Motion for a Writ of Coram Nobis and/or Audita Querela,”
alleging that his conviction was based on an illegal search, fabricated evidence,
and prosecutorial misconduct and that relief under the All Writs Act is necessary
to correct manifest injustice and fundamental constitutional error. He argues
that the district court did not provide adequate reasons for the dismissal and it
erred by failing to address the merits of his arguments. The Government has

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-20188      Document: 00511680127   Page: 2   Date Filed: 11/30/2011

                                  No. 11-20188

moved for dismissal of the appeal, summary affirmance, or an extension of time
to brief the merits.
      Alexander, who remains incarcerated, is not eligible for coram nobis relief.
See United States v. Esogbue, 357 F.3d 532, 534 (5th Cir. 2004) Alexander’s
pleading challenged his federal sentence and is therefore a motion under 28
U.S.C. § 2255. The district court lacked jurisdiction because Alexander has
previously filed a § 2255 motion, and we have not authorized him to file a
successive motion. See Hooker v. Sivley, 187 F.3d 680, 681-82 (5th Cir. 1999).
As the appeal is utterly without merit, the motion to dismiss is GRANTED and
the appeal is DISMISSED. Howard v. King, 707 F.2d 215, 219-20 (5th Cir.
1983); see 5th Cir. R. 42.2. The Government’s alternative motions for summary
affirmance or an extension of time to brief the merits are DENIED.            We
CAUTION Alexander that future frivolous filings may result in the imposition
of sanctions.




                                        2